2018 IL App (1st) 180377

                                        No. 1-18-0377

                               Opinion filed September 13, 2018


                                                                        FOURTH DIVISION

                                              IN THE


                             APPELLATE COURT OF ILLINOIS


                                        FIRST DISTRICT



     CODY BENEDICT, By and Through His )                   Appeal from the Circuit Court

     Guardian and Conservator, Angela  )                   of Cook County.

     Benedict, and ADDISON HAND, a     )
     Minor, By and Through Her Parents )
     Chad and Kimberly Hand,           )
                                       )
          Plaintiffs-Appellees,        )                   No. 2016-M1-302742

                                       )
          v.                           )
                  The Honorable

                                       )
                  William E. Gomolinski,

     ABBOTT LABORATORIES, INC.         )
                  Judge, presiding.

                                       )
           Defendant-Appellant.        )


                 JUSTICE GORDON delivered the judgment of the court, with opinion.
                 Justices Burke and Ellis concurred in the judgment and opinion.


                                            OPINION


¶1            Plaintiffs, Cory Benedict and Addison Hand, allege, by and through their parents, that

       they suffer from serious birth defects caused by their in utero exposure to Depakote, an
     No. 1-18-0377


       antiepilectic drug manufactured, marketed, and sold by defendant, Abbott Laboratories, Inc.,

       and ingested by plaintiffs’ mothers during pregnancy.

¶2            In this interlocutory appeal, defendant, Abbott Laboratories, Inc., appeals the trial

       court’s denial of its forum non conveniens motion. Defendant argues that the trial court

       abused its discretion by denying its motion (1) to dismiss the case in Illinois for refiling in

       plaintiffs’ home states of Missouri and Colorado or (2), alternatively, to transfer the case

       from Cook County to adjacent Lake County, where defendant is headquartered. Although

       defendant’s principal place of business is in Illinois, it argues that Illinois is inconvenient.

       For the following reasons, we cannot find that the trial court abused its discretion in denying

       defendant’s motion, and thus, we must affirm.

¶3                                         BACKGROUND

¶4            Plaintiffs, Cory Benedict and Addison Hand, allege that defendant, Abbott

       Laboratories, Inc., failed to provide adequate warnings regarding the risk of birth defects

       from using Depakote and that, as a result, plaintiffs were born with spina bifida and neural

       tube defects after their mothers ingested the drug during pregnancy.

¶5            On this appeal, plaintiffs stress that defendant’s decisions regarding product labeling

       and marketing occurred in Illinois, where defendant is headquartered, whereas defendant

       emphasizes that plaintiffs and their treating physicians are located outside of Illinois.

       Plaintiffs, Cody Benedict and Addison Hand, reside, respectively, in Missouri and Colorado,

       and their mothers were prescribed Depakote in their respective states.

¶6            Defendant is in the business of selling pharmaceutical and medical products in all 50

       states, including Illinois. Specifically, defendant sold and marketed Depakote across the

       country, including in Illinois and in Cook County. Defendant’s headquarters and principal

                                                    2

       No. 1-18-0377


         place of business are in Lake County, Illinois, while its registered agent is in adjacent Cook

         County. In this action, plaintiff served defendant’s agent, CT Corporation, in Cook County.

         Defendant, a Delaware corporation, concedes that venue is proper in Cook County.

¶7              Plaintiffs filed a complaint on December 23, 2016, in Cook County alleging that “the

         primary compound in Depakote—valproic acid—has been established to cause severe birth

         defects if taken during the first trimester of pregnancy, especially during the first twenty-

         eight days of gestation when neural tube closure and other critical mid-line formations are

         taking place in the cellular structure of the developing embryo.”

¶8              Plaintiffs further allege that, “[a]mong the ‘major congenital anomalies’ (i.e., birth

         defects) known to result directly from first-trimester exposure to Depakote are, either singly

         or in some combination with each other, spina bifida, cleft palate, cleft lip, limb and digital

         deformities, facial dysmorphism, mental developmental delays, genitourinary malformations,

         and heart defects.”

¶9              Plaintiffs allege that, on or before defendant began marketing Depakote in 1978,

         defendant was aware of birth defects associated with it and that, even as further evidence

         developed, defendant “consistently and systematically sought to minimize the risk and

         downplay the dangers” and aggressively marketed the drug for additional uses.

¶ 10            Plaintiffs’ complaint alleges nine causes of action: (1) strict products liability, (2)

         negligence, (3) gross negligence, (4) breach of implied warranty, (5) breach of express

         warranty, (6) misrepresentation by omission, (7) fraud and misrepresentation, (8) intentional

         infliction of emotional distress, and (9) negligent infliction of emotional distress.

¶ 11            In lieu of filing an answer, defendant moved on March 3, 2017, to dismiss on various

         grounds, including misjoinder. Specifically, defendant argued that the claims of plaintiffs

                                                       3

       No. 1-18-0377


           Benedict and Hand were misjoined. The trial court did not rule on this motion prior to this

           appeal, and so this issue is not before us. 1

¶ 12               On April 4, 2017, defendant moved to dismiss plaintiffs’ claims arguing that they

           should be refiled in plaintiffs’ home states or, in the alternative, transferred to Lake County,

           where defendant has its principal place of business.

¶ 13               While defendant’s motions were pending in this suit, eight additional plaintiffs filed

           Depakote suits against defendant in Cook County. Their last names were Castillo, Counts,

           Collier, Kane, McGowan, Peyton, Tasker, and Mohammed. Of these eight, two resided in

           Illinois. However, the two Illinois plaintiffs (Castillo and Peyton), as well as five others

           (Counts, Collier, Kane, McGowan and Tasker), chose to voluntarily dismiss their suits.

           Defendant decided not to file a forum non conveniens motion against the sole remaining

           plaintiff in these eight cases, namely, the Muhammad plaintiff. In its appellate brief,

           defendant explained that it did not file a forum non conveniens motion in the Mohammed

           case because the plaintiff’s family in that case resided in Cook County until 2014, “long after

           the child plaintiff was born.”

¶ 14               On September 18, 2017, the trial court entered an order consolidating all current and

           future cases concerning Depakote filed in the circuit court of Cook County “for all purposes,

           excluding trial.” 2

¶ 15               On January 26, 2018, the trial court entered a memorandum opinion denying

           defendant’s forum non conveniens motion. Defendant filed both (1) a motion to reconsider on


               1
                  In its brief to this court, defendant stated: “The Circuit Court has not ruled on [defendant’s]
       misjoinder motion yet and therefore it is not the subject of this appeal.”
                2
                  The order stated that the matter came “before the Court on Plaintiffs[’] and Defendant[’]s Joint
       Motion to Consolidate for Pre-Trial Purposes, the Court [having been] informed that more cases may be
       filed arising from” Depakote.
                                                           4

       No. 1-18-0377


           January 31, 2018, in the trial court and (2) a petition for leave to appeal on February 26,

           2018, in the appellate court.

¶ 16               The trial court denied defendant’s motion to reconsider on April 2, 2018. The parties

           then filed a joint motion in the appellate court to file a status report with a copy of the trial

           court’s April 2 memorandum opinion. This court granted the motion on April 18, thereby

           making the trial court’s April 2 memorandum opinion part of this appeal.

¶ 17                   Since we must apply an abuse-of-discretion standard to the trial court’s forum non

           conveniens decision, 3 we provide here the trial court’s findings. In its April 2 opinion, the

           trial court observed that, “[i]n this case the focus is on [defendant’s] failure to warn

           prescribing physicians that Depakote’s main ingredient—valproic acid—is connected to

           severe birth defects and should not be taken during the first trimester.” The trial court found

           that, since plaintiffs do not reside in Cook County, their choice of forum is entitled to less

           deference but that less deference does not mean no deference as defendant argued. In

           support, the trial court quoted Langenhorst, 219 Ill. 2d at 448 (“ ‘ “the deference to be

           accorded is only less, as opposed to none” ’ ” (emphases in original) (quoting First American

           Bank v. Guerine, 198 Ill. 2d 511, 518 (2002), quoting Elling v. State Farm Mutual

           Automobile Insurance Co., 291 Ill. App. 3d 311, 318 (1997))).

¶ 18               The trial court observed that, in a product liability case, the place where a plaintiff

           was injured matters less, and it cited numerous cases in support of this proposition: Quaid v.

           Baxter Healthcare Corp., 392 Ill. App. 3d 757, 772 (2009) (“Where a case involves

           questions of product liability, the concern of having local interests resolved locally ‘is of less


               3
               As we discuss in more depth in the analysis below, the standard of review for a forum non
       conveniens decision is abuse of discretion. Langenhorst v. Norfolk Southern Ry. Co., 219 Ill. 2d 430, 441
       (2006).
                                                          5

       No. 1-18-0377


         significance because products liability cases have broader implications.’ ” (quoting

         Ammerman v. Raymond Corp., 379 Ill. App. 3d 878, 892 (2008))), Ammerman, 379 Ill. App.
3d at 892 (“the fact that [plaintiff’s] accident occurred in Kane County as opposed to Cook

         County is of less significance because products liability cases have broader implications”);

         Guerine, 198 Ill. 2d at 525 (“plaintiffs’ products liability claim against [defendant] *** is less

         localized”), Brown v. Cottrell, Inc., 374 Ill. App. 3d 525, 534 (2007) (in product liability

         cases, “[b]oth this court and the supreme court have found those claims to be ones that are

         not inherently local in flavor”), Woodward v. Bridgestone/Firestone, Inc., 368 Ill. App. 3d
827, 836 (2006) (due to the nature of a products liability case, “this is not a localized case”

         but “a case with international implications”), and Hinshaw v. Coachmen Industries, Inc., 319
Ill. App. 3d 269, 278 (2001) (“any local interest on the part of, say, Woodford County is

         largely supplanted by a more general interest in the safety of Dodge vans”).

¶ 19            The trial court found that Illinois had an interest in resolving a controversy over

         whether a corporation, headquartered in Illinois, may be sending forth products that caused

         harm. The court found that facts showing Illinois’s interest in the controversy included

                 “(1) gross sales in excess of $42 million on [defendant’s] products in Cook County

                over the last ten years; (2) [defendant’s] headquarters in Lake County, Illinois; (3)

                [defendant] does not argue improper venue in Illinois; (4) [defendant] admitted to

                Depakote-related marketing efforts directed toward regions including Cook County,

                Illinois; and (5) [defendant’s] registered agent, C.T. Corporation is located in Cook

                County, Illinois.”




                                                       6

       No. 1-18-0377


¶ 20               As for defendant’s alternative motion to transfer to Lake County, the trial court

           found: “[Defendant] seems to include its Lake County argument as an afterthought, and does

           not develop its argument other than mentioning it in a single-paragraph with no analysis.”

¶ 21               The trial court had previously found that if the case were transferred to Missouri or

           Colorado, one of plaintiffs’ home states, the compulsory process problem would remain with

           respect to the other plaintiff. Erwin v. Motorola, Inc., 408 Ill. App. 3d 261, 277 (2011)

           (transfer to a state which is home to only one of the plaintiffs “would not solve the problem

           of *** witnesses unwilling to subject themselves to the compulsory process”). On the motion

           to reconsider, defendant argued that, if defendant’s misjoinder motion was granted, it would

           solve this compulsory process problem. In response, the trial court found: “[Defendant] never

           mention[ed] the misjoinder motion in the original motion to transfer. [Defendant] attempts to

           argue its misjoinder motion under the guise of its reconsideration motion. This court is

           precluded from and will not consider a new legal argument on reconsideration not previously

           addressed.”

¶ 22               On April 18, 2018, this court granted, pursuant to Illinois Supreme Court Rule

           306(a)(2) (eff. Nov. 1, 2017), 4 defendant’s petition for leave to appeal, and this appeal

           followed.

¶ 23                                                 ANALYSIS

¶ 24                Although defendant’s principal place of business is in Illinois, defendant argues that

           Illinois is an inconvenient forum and that the trial court abused its discretion by denying its

           motion (1) to dismiss the case in Illinois for refiling in plaintiffs’ home states of Missouri and

               4
                Illinois Supreme Court Rule 306 permits a party to petition for leave to appeal to the appellate
       court from certain interlocutory orders, including “from an order of the circuit court allowing or denying a
       motion to dismiss on the grounds of forum non conveniens.” Ill. S. Ct. R. 306(a)(2) (eff. Nov. 1, 2017).
                                                            7

       No. 1-18-0377


         Colorado or (2), alternatively, to transfer the case from Cook County to adjacent Lake

         County, where defendant is headquartered. For the following reasons, we cannot find that the

         trial court abused its discretion in denying defendant’s motion and, thus, affirm.

¶ 25            In sum, defendant’s principal argument is that plaintiffs’ “claims rely on their

         individual physicians, family members, educators, medical records, pharmacy records,

         insurance records, education records, and sources of such records,” which are all out of state.

         Most of the evidence listed by defendant consists of documentary records, which may be

         scanned and shared electronically, as defendant easily did with the supporting record that it

         filed in this appeal. As this court has previously observed, “the location of documents,

         records and photographs has become a less significant factor in forum non conveniens

         analysis in the modern age of e-mail, Internet, telefax, copying machines and world-wide

         delivery services, since they can now be easily copied and sent.” Vivas v. Boeing Co., 392 Ill.

         App. 3d 644, 659 (2009). As for plaintiffs’ “family members” and “educators,” these

         witnesses relate to the elements of injury and causation, as well as damages, and plaintiffs

         bear the burden of proof on these issues. E.g. Pommier v. Jungheinrich Lift Truck Corp.,

         2018 IL App (3d) 170116, ¶ 23 (to recover in a product liability action, plaintiff must prove

         causation and injury). With respect to physicians, Illinois Supreme Court Rule 212(b) (eff.

         Jan. 1, 2011) specifically provides that “[t]he evidence deposition of a physician or surgeon

         may be introduced in evidence at trial on the motion of either party regardless of the

         availability of the deponent.” This rule minimizes the cost and maximizes the access to out­

         of-state physicians. In addition, “[i]n any action in which the physical or mental condition of

         a party or of a person in the party’s custody or legal control is in controversy, the court, upon

         notice and on motion made within a reasonable time before the trial, may order such party to


                                                      8

       No. 1-18-0377


         submit to a physical or mental examination by a licensed professional.” Ill. S. Ct. R. 215(a)

         (eff. Jan. 1, 2018). Thus, a defendant may move the court for an examination of a plaintiff by

         a physician of its own choosing. As a result, these considerations do not compel us to find

         that the trial court abused its discretion. However, although we provided a summary here for

         convenience, we discuss and weigh carefully every single factor relating to forum non

         conveniens in the analysis below.

¶ 26                                        I. Standard of Review

¶ 27            “Forum non conveniens is an equitable doctrine founded in considerations of

         fundamental fairness and the sensible and effective administration of justice.” Langenhorst,
219 Ill. 2d at 441 (citing Vinson v. Allstate, 144 Ill. 2d 306, 310 (1991)). “This doctrine

         allows a trial court to decline jurisdiction when trial in another forum ‘would better serve the

         ends of justice.’ ” Langenhorst, 219 Ill. 2d at 441 (quoting Vinson, 144 Ill. 2d at 310).

         “Forum non conveniens is applicable when the choice is between interstate forums as well as

         when the choice is between intrastate forums,” such as in the case at bar. Glass v. DOT

         Transportation, Inc., 393 Ill. App. 3d 829, 832 (2009). The burden is always on the movant

         to show the need for a transfer. Erwin, 408 Ill. App. 3d at 275; Woodward, 368 Ill. App. 3d at

         833 (“[t]he burden is on a defendant to show” the need for a transfer).

¶ 28            The standard of review for a forum non conveniens decision is abuse of discretion.

         Langenhorst, 219 Ill. 2d at 441.

¶ 29            “A trial court is afforded considerable discretion in ruling on a forum non conveniens

         motion.” Langenhorst, 219 Ill. 2d at 441.“We will reverse the circuit court’s decision only if

         defendants have shown that the circuit court abused its discretion in balancing the relevant

         factors.” Langenhorst, 219 Ill. 2d at 442 (citing Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d
9

        No. 1-18-0377


          167, 176-77 (2003)). “A circuit court abuses its discretion in balancing the relevant factors

          only where no reasonable person would take the view adopted by the circuit court.”

          Langenhorst, 219 Ill. 2d at 442 (citing Dawdy, 207 Ill. 2d at 177); Glass, 393 Ill. App. 3d at

          832.

¶ 30             “The issue, then, is not what decision we would have reached if we were reviewing

          the facts on a clean slate, but whether the trial court acted in a way that no reasonable person

          would.” Vivas, 392 Ill. App. 3d at 657. In addition, “we may affirm a trial court’s forum non

          conveniens order on any basis found in the record.” Ruch v. Padgett, 2015 IL App (1st)
142972, ¶ 40.

¶ 31	                                  II. Plaintiffs’ Choice of Forum

¶ 32             “Before weighing the relevant factors, a court must first decide how much deference

          to give to a plaintiff’s choice of forum.” Vivas, 392 Ill. App. 3d at 657 (citing Langenhorst,
219 Ill. 2d at 448 (the supreme court determined the appropriate amount of deference before

          weighing the relevant factors)).

¶ 33	            It is “ ‘assumed on a forum non conveniens motion that the plaintiff’s chosen forum is

          a proper venue for the action.’ ” Langenhorst, 219 Ill. 2d at 448 (quoting Dawdy, 207 Ill. 2d

          at 182). “Plaintiff’s choice of forum is entitled to substantial deference.” Langenhorst, 219
Ill. 2d at 448; Guerine, 198 Ill. 2d at 521 (“the battle over forum begins with the plaintiff’s

          choice already in the lead”). However, when neither the plaintiff’s residence nor the site of

          the injury are located in the chosen forum, the plaintiff’s choice is “entitled to somewhat less

          deference.” (Emphasis in original.) Langenhorst, 219 Ill. 2d at 448; Guerine, 198 Ill. 2d at

          517. While “ ‘ “the deference to be accorded to a plaintiff regarding his choice of forum is

          less when the plaintiff chooses a forum other than where he resides *** nonetheless the

                                                      10 

       No. 1-18-0377


         deference to be accorded is only less, as opposed to none.” ’ ” (Emphases in original.)

         Langenhorst, 219 Ill. 2d at 448 (quoting Guerine, 198 Ill. 2d at 518, quoting Elling, 291 Ill.

         App. 3d at 318). Thus, the trial court did not abuse its discretion by finding that plaintiffs’

         choice of Cook County was entitled to some deference.

¶ 34                                     III. Private Interest Factors

¶ 35                When a court considers a forum non conveniens motion, the Illinois Supreme

         Court has held that it must consider both “the private and public interest factors.”

         Langenhorst, 219 Ill. 2d at 443; Dawdy, 207 Ill. 2d at 172-173; see also Vivas, 392 Ill. App.
3d at 658. “[N]o single factor is controlling.” Erwin, 408 Ill. App. 3d at 274 (citing

         Langenhorst, 219 Ill. 2d at 443).

¶ 36            First, we consider the private interest factors, which are “ ‘(1) the convenience of the

         parties; (2) the relative ease of access to sources of testimonial, documentary, and real

         evidence; and (3) all other practical problems that make trial of a case easy, expeditious, and

         inexpensive.’ ” Langenhorst, 219 Ill. 2d at 443 (quoting Guerine, 198 Ill. 2d at 516); Dawdy,
207 Ill. 2d at 172; see also Vivas, 392 Ill. App. 3d at 658.

¶ 37                                   A. Convenience to the Parties

¶ 38            First, the convenience of the parties does not weigh in favor of transfer, for the

         following reasons.

¶ 39            With respect to this factor, “the defendant must show that the plaintiff’s chosen forum

         is inconvenient to the defendant.” (Emphasis added.) Langenhorst, 219 Ill. 2d at 450; Vivas,

         392 Ill. App. 3d at 658. “[T]he defendant cannot assert that the plaintiff’s chosen forum is

         inconvenient to the plaintiff.” Langenhorst, 219 Ill. 2d at 444; Vivas, 392 Ill. App. 3d at 658.

         In other words, “one party cannot argue the other party’s convenience.” Padgett, 2015 IL
11 

       No. 1-18-0377


         App (1st) 142972, ¶ 51; Susman v. North Star Trust Co., 2015 IL App (1st) 142789, ¶ 27.

         Where a defendant has “its headquarters in plaintiffs’ chosen forum,” the convenience factor

         does not weigh in favor of transfer. Vivas, 392 Ill. App. 3d at 658. A party “cannot be heard

         to complain that his home forum is inconvenient unless other factors are at issue.” Susman,

         2015 IL App (1st) 142789, ¶ 27; Erwin, 408 Ill. App. 3d at 276 (“Motorola could not

         genuinely contend that litigating the case in Illinois, where it maintained its corporate

         headquarters, would prove inconvenient to it”); Vivas, 392 Ill. App. 3d at 658 (the

         convenience of the parties did not weigh in favor of transfer, where “defendant Boeing has its

         headquarters” in Illinois). Thus, in the case at bar, the convenience factor does not weigh in

         favor of transferring the case out of Illinois, which defendant concedes is the site of is

         principal place of business and its headquarters.

¶ 40            In addition to seeking an interstate transfer, defendant also seeks an intrastate transfer

         from Cook County, where plaintiffs filed this case, to adjacent Lake County. The evidence

         relating to the convenience of an intrastate transfer are as follows.

¶ 41            In an interrogatory response, defendant admitted that it is “headquartered and

         maintains its principal place of business in Lake County, Illinois.” In a response to a request

         for admission, defendant admitted that “its home office located at 100 Abbott Park Road,

         Abbot Park, Illinois is approximately 34 to 36 miles from Cook County Circuit Court located

         at 50 West Washington Street, Chicago, Illinois.” In addition, defendant admitted that it

         leases “approximately 1,000 square feet of office space in a building at the University of

         Illinois at Chicago.”

¶ 42            In light of the fact that Lake County is adjacent to Cook County and that defendant’s

         headquarters is only an hour and half from the Cook County circuit court in downtown


                                                      12 

       No. 1-18-0377


         Chicago and only a half hour from the Cook County circuit court in Skokie, we cannot find

         that this factor weighs in favor of an intrastate transfer. See infra ¶ 56.

¶ 43                                   B. Ease of Access to Evidence

¶ 44             The trial court did not abuse its discretion by concluding that the ease of access to

         evidence did not favor transfer for the following reasons. See Langenhorst, 219 Ill. 2d at 443.

¶ 45             First, while defendant lists categories of individuals, such as treating physicians, who

         it believes will not be available in Cook County, defendant has not identified a single witness

         by name who would be unwilling to testify in Illinois. In Erwin, 408 Ill. App. 3d at 277, this

         court previously considered a forum non conveniens motion where the defendant failed to

         provide the name or address of a single witness who would be unwilling to testify in Illinois.

         We found: “Since the burden of proof lies with [the defendant], under these circumstances,

         we are not at liberty to speculate about a witness’ whereabouts or unwillingness to testify at

         trial.” Erwin, 408 Ill. App. 3d at 277.

¶ 46             In its opening brief to this court, defendant argued that plaintiff Benedict listed one

         fact witness who resides in Missouri and plaintiff Hand listed four fact witnesses who reside

         in Colorado. When asked in an interrogatory to list the name and address of any person “with

         personal knowledge of the facts related to the claims alleged in this case,” plaintiffs listed

         defendant, plus these five additional witnesses who live in Missouri and Colorado. However,

         defendant does not argue that it intends to call these five witnesses, and defendant has the

         burden of proof on this motion. E.g. Erwin, 408 Ill. App. 3d at 275.

¶ 47             Defendant also cites plaintiffs’ interrogatory responses listing treating physicians and

         treating facilities in their home states, an issue that we address below.



                                                       13 

       No. 1-18-0377


¶ 48            Second, this court has previously held that, when a court considers a forum non

         conveniens motion in a non-medical malpractice case, the location of a plaintiff’s treatment

         facility or treating physician is “not completely irrelevant,” but a court should be careful not

         to “afford it undue weight.” Ammerman, 379 Ill. App. 3d at 890 (citing Bland v. Norfolk &

         Western Ry. Co., 116 Ill. 2d 217, 227 (1987)).

¶ 49            By contrast, this court has previously found, in a product liability case, that it is

         important to consider the location of the witnesses and evidence relating to the design and

         manufacture of the product at issue. Vivas, 392 Ill. App. 3d at 658-59. In the case at bar,

         defendant admitted, in a response to a request for admissions, that “some” employees with

         “personal knowledge of Depakote products reside or have permanent personal addresses in

         Chicago, Cook County.” Then, in a document production, defendant provided a list of 12

         specific “employees residing in Cook County who it understands to have personal knowledge

         of the marketing promoting, selling and labeling of Depakote products.” The list included

         first and last names, job titles, and departments.

¶ 50            Further, in an interrogatory response, defendant provided a list of 57 “employees who

         were responsible for the sale or servicing of Depakote products in the Cook County, Illinois

         area at any time from 2007 to the present,” and it admitted that “[v]arious versions of the

         Depakote products are manufactured in Lake County, Illinois.”

¶ 51            Defendant argues in its brief to this court that it has “made no such admission” that

         the listed employees are potential witnesses. It claims that it has not admitted that these

         witnesses have “personal knowledge relevant to Plaintiff’s claims.” By the same token,

         defendant has not affirmatively denied that these employees have personal knowledge




                                                      14 

       No. 1-18-0377


         relevant to plaintiff’s claims, and defendant has the burden of proof. E.g. Erwin, 408 Ill. App.
3d at 275.

¶ 52            Third, as we already observed above, “the location of documents, records and

         photographs has become a less significant factor in forum non conveniens analysis in the

         modern age of e-mail, Internet, telefax, copying machines and world-wide delivery services,

         since they can now be easily copied and sent.” Vivas, 392 Ill. App. 3d at 659. See also Erwin,

         408 Ill. App. 3d at 281 (“it has become well recognized by our courts that given our current

         state of technology *** documentary evidence can be copied and transported easily and

         inexpensively”); Woodward, 368 Ill. App. 3d at 834 (“the location of documents is not

         significant because documents can be transported with ease and at little expense”); Glass,
393 Ill. App. 3d at 836-37 (“there should be little difficulty encountered in securing

         documentary evidence, given that current technology allows documents to be copied and

         transported easily and inexpensively”); Ammerman, 379 Ill. App. 3d at 890 (“the location of

         documentary evidence has become less significant because today’s technology allows

         documents to be copied and transported easily and inexpensively”). Thus, this factor also

         does not favor transfer.

¶ 53            In sum, where “potential witnesses and evidence [are] scattered among different

         states,” we cannot find that the trial court abused its discretion in concluding that this factor

         “did not tilt in favor” of transfer. Vivas, 392 Ill. App. 3d at 659. See also Erwin, 408 Ill. App.
3d at 280 (defendant Motorola “failed in its burden to establish that the relative ease of

         obtaining such ‘scattered’ testimonial evidence weighed strongly in favor of dismissal and

         transfer”); Woodward, 368 Ill. App. 3d at 834 (where “potential trial witnesses are scattered




                                                      15 

       No. 1-18-0377


         among different forums, including the plaintiffs’ chosen forum,” this factor does not favor

         transfer).

¶ 54                                        C. Practical Problems

¶ 55             The last private interest factor is a consideration of “ ‘all other practical problems that

         make trial of a case easy, expeditious, and inexpensive.’ ” Langenhorst, 219 Ill. 2d at 443

         (quoting Guerine, 198 Ill. 2d at 516); Dawdy, 207 Ill. 2d at 172; see also Vivas, 392 Ill. App.
3d at 658.

¶ 56             First, with respect to the intrastate part of defendant’s motion, to move the suit from

         Cook County to Lake County, this court finds that this factor does not favor transfer. With

         respect to this factor, this author has previously found:

                      “This court, which is located in Chicago, Cook County, may take judicial notice

                 of the fact that Lake County is adjacent to Cook County and that many people

                 commute every day from Lake County to work in Chicago. Ill. R. Evid. 201(b) (eff.

                 Jan. 1, 2011) (‘A judicially noticed fact must be one not subject to reasonable dispute

                 in that it is *** generally known within the territorial jurisdiction of the trial court

                 ***.’); Ill. R. Evid. 201(c) (eff. Jan. 1, 2011) (‘A court may take judicial notice,

                 whether requested or not.’). The close proximity of the two counties, and the many

                 roads and trains between the two, reduces any practical problems. Speigelman v.

                 Victory Memorial Hospital, 392 Ill. App. 3d 826, 844 (2009) (observing ‘the close

                 proximity of Lake County to Cook County’); Huffman v. Inland Oil & Transport Co.,

                 98 Ill. App. 3d 1010, 1018 (1981) (‘arguments regarding convenience to the parties

                 and the witnesses [are] of little merit where the Missouri forum suggested by




                                                       16 

       No. 1-18-0377


                defendant was only 15 miles from the chosen forum’).” Susman, 2015 IL App (1st)
142789, ¶ 31.

¶ 57            As far as the interstate portion of the transfer motion, we have already discussed most

         of the issues above. In addition, we observe that, as shown by the addresses on the

         documents filed by defendant, defendant’s law firm is based in both Chicago, Illinois, and St.

         Louis, Missouri. In fact, the specific attorneys who represented defendant, both in the court

         below and on this appeal, are located in Chicago and St. Louis, thereby easing issues with

         respect to the Missouri plaintiff and suit in Cook County. While little weight should be

         accorded the location of the movant’s attorney on a forum non conveniens motion, “a court

         may still consider it in the forum non conveniens analysis.” Vivas, 392 Ill. App. 3d at 660.

         See also Dawdy, 207 Ill. 2d at 179 (“a court may consider this factor”); Woodward, 368 Ill.

         App. 3d at 835 (“We also note that the defendants’ counsel of record have offices in Illinois.

         Although not a significant factor, we may consider it in our analysis.”).

¶ 58            Third, defendant argues repeatedly about what the “history of the Depakote litigation

         has taught us” and what it has learned from other cases. However, when plaintiffs argue that

         Cook County is a convenient forum for defendant as shown by its past litigation here,

         defendant argues that consideration of other cases should not be a factor in a forum non

         conveniens motion. This court has found that claims based on “a defendant’s prior litigation

         experience *** lack[ ] merit.” Ammerman, 379 Ill. App. 3d at 888. This is “because forum

         non conveniens claims are heavily dependent upon the facts of each case and accordingly

         ‘must be decided pursuant to an “individualized, case-by-case consideration of convenience

         and fairness.” ’ ” Ammerman, 379 Ill. App. 3d at 888 (quoting Gridley v. State Farm Mutual




                                                     17 

        No. 1-18-0377


          Automobile Insurance Co., 217 Ill. 2d 158, 168 (2005), quoting Van Dusen v. Barrack, 376
U.S. 612, 622 (1964)).

¶ 59              For all the foregoing reasons, we find that the trial court did not abuse its discretion in

          finding that the private interest factors did not favor transfer.

¶ 60	                                      IV. Public Interest Factors

¶ 61              When deciding a forum non conveniens motion, a court must also consider the public

          interest factors. These factors include: “(1) the interest in deciding controversies locally; (2)

          the unfairness of imposing trial expense and the burden of jury duty on residents of a forum

          that has little connection to the litigation; and (3) the administrative difficulties presented by

          adding litigation to already congested court dockets.” Langenhorst, 219 Ill. 2d at 443-44

          (citing Guerine, 198 Ill. 2d at 516-17); Gridley, 217 Ill. 2d at 170; Dawdy, 207 Ill. 2d at 173.

          See also Vivas, 392 Ill. App. 3d at 660.

¶ 62              First, we consider the respective forums’ interests in deciding these controversies and

          the fairness of imposing jury duty on the forums’ residents. Although both Missouri and

          Colorado obviously have an interest in an injury to their citizens, Illinois also has an interest

          in deciding whether a corporation, whose principal place of business and headquarters are

          here, sent forth a product that injured citizens across the nation. The residents of a forum

          “have an interest in ensuring the safety of the products that its corporations build and ship

          throughout the world, particularly when one of those corporations has its world headquarters

          here.” Vivas, 392 Ill. App. 3d at 661. See also supra ¶ 18.

¶ 63	             In its brief to this court, defendant argues that plaintiffs “do not dispute” that Missouri

          and Colorado law applies. However, before the trial court, plaintiffs argued that the choice-

          of-law issue was “premature” and that “a choice-of-law analysis is necessary only if there is

                                                        18 

       No. 1-18-0377


         a difference between the relevant laws of different states.” Thus, defendant is incorrect to the

         extent that it claims that plaintiffs have conceded this issue. In addition, “[a] choice-of-law

         determination is required only when a difference in law will make a difference in the

         outcome.” Townsend v. Sears, Roebuck & Co., 227 Ill. 2d 147, 155 (2007). As we noted

         before, defendant has the burden of proof, and it has not argued that a choice-of-law

         determination will make a difference in the outcome of this suit.

¶ 64             Even if were to assume that Missouri and Colorado law applied, the choice-of-law

         factor would not change our finding on appeal. “Although choice-of-law issues are a factor to

         consider, they are not usually dispositive.” Vivas, 392 Ill. App. 3d at 662. “An Illinois court

         is competent to determine which law applies to this controversy and to apply the law of [a

         foreign forum], if necessary.” Woodward, 368 Ill. App. 3d at 837. Thus, we cannot find that

         this factor tilts in favor of transfer.

¶ 65             Lastly, we must consider “the administrative difficulties presented by adding

         litigation to already congested court dockets.” Langenhorst, 219 Ill. 2d at 444 (citing

         Guerine, 198 Ill. 2d at 516-17). Cook County courts are generally more congested than Lake

         County courts. Hackl v. Advocate Health & Hospitals Corp., 382 Ill. App. 3d 442, 453

         (2008) (“we recognize that Cook County does have more cases filed than Lake County and

         also takes more time for those cases to reach verdict”). See also Susman, 2015 IL App (1st)
142789, ¶ 36 (“Plaintiff did not argue in the court below or before this court that Cook

         County is less congested [than Lake County], nor could he.”). Cf. Guerine, 198 Ill. 2d at 525

         (observing that “Cook County circuit court is more congested” than other Illinois county

         circuit courts). However, “[c]ourt congestion is a relatively insignificant factor.” Guerine,
198 Ill. 2d at 517.


                                                      19 

       No. 1-18-0377


¶ 66            Thus, we cannot find that the trial court abused its discretion in finding that the public

         factors did not favor transfer.

¶ 67                                         CONCLUSION

¶ 68            With respect to defendant’s forum non conveniens motion, plaintiffs argue that

         defendant’s decisions regarding product labeling and marketing occurred in Illinois where

         defendant is headquartered, while defendant emphasizes that plaintiffs and their treating

         physicians are located outside of Illinois. We have carefully considered and weighed every

         factor in the forum non conveniens doctrine, with respect to both interstate and intrastate

         transfer, and we cannot find that the trial court abused its discretion by denying defendant’s

         motion.

¶ 69            Affirmed.




                                                     20